REASONS FOR ALLOWANCE
1.	The following is an examiner’s statement of reasons for allowance:  In view of the previous amendments and attorney’s arguments, the claimed invention is novel and unobvious over the closest prior art of Clarke et al. (U.S. Patent Pub. No. 2006/0019256, cited on IDS of 10/20/2017) and the secondary reference of Ostroff et al. (J. Proteomics (2010) 73:649-666, cited on IDS of 10/20/2017).  Furthermore, no additional prior art was identified that teaches or suggests a method for detecting protein levels of a set of proteins in a human as currently claimed.  Clarke teaches methods and compositions for treating cancer by providing gene expression profiles associated with solid tumor stem cells and novel stem cell cancer markers useful for the diagnosis, characterization and treatment of solid tumor stem cells, wherein mRNA or expression may be measured using nucleic acid probes, or using antibodies to measure polypeptide expression (see paragraphs 8-10 and Tables 4-8).  While Clarke teaches that the markers HAMP, CTSB and THBS4 may be upregulated in solid tumor stem cells, there is no teaching of the specific association of these markers with pancreatic cancer, and in fact these markers are listed with hundreds of other markers as potentially upregulated markers in the solid tumor stem cells.  However, the only reference to pancreatic cancer is that solid tumor stem cells can be isolated or enriched from a variety of solid tumors, included pancreatic cancer among many other tumor sources (see paragraph 13).  The secondary reference of Ostroff teaches methods of analyzing archived blood samples for protein markers using the SomaLogic proteomics discovery platform or array to determine protein expression (see Figure 1), wherein the array content includes the markers CTSB, THBS4 and CCL23 (see Table 1).  However, 
	Another references of particular interest to the currently claimed invention is Pastural et al. (U.S. Patent No. 10,024,857).  Pastural teaches methods for detecting pancreatic cancer based on analysis of metabolite serum-based biomarkers from a patient and comparison to a reference sample using mass spectrometry analysis (see column 3).  However, Pastural does not teach a method wherein the set of proteins of HAMP, CTSB, THBS4 and CCL23 are measured in blood, plasma or serum samples from a human, and the level of each measured protein is analyzed with an algorithm to determine risk of pancreatic cancer in a human. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David C. Thomas whose telephone number is 571-272-3320 and whose fax number is 571-273-3320.  The examiner can normally be reached on 5 days, 9-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/David C Thomas/
Primary Examiner, Art Unit 1637